Opinion filed December 8, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                       No. 11-03-00129-CV
                                           __________

                 COMBUSTION ENGINEERING, INC., Appellant

                                              V.

      ROBERT HUTCHINSON AND JOYCE HUTCHINSON, Appellees


                           On Appeal from the 32nd District Court
                                   Nolan County, Texas
                               Trial Court Cause No. 18,215


                            MEMORANDUM OPINION

       Appellees have filed in this court a motion to dismiss this appeal, which was suspended
in 2003 due to appellant’s bankruptcy. Appellees state in their motion that “[t]he parties have
reached an agreement and have settled and compromised their differences in the suit.” Appellant
has notified this court that it does not oppose the motion to dismiss. Therefore, we dismiss the
appeal. See TEX. R. APP. P. 42.1(a).
       The motion is granted, and the appeal is dismissed.


December 8, 2011                                             PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.